Citation Nr: 1126738	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for obesity, secondary to medications prescribed for an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 11, 1975, to January 9, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in June 2010 when it was remanded for further development.  

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for an eyelid disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for obesity, secondary to medications prescribed for an acquired psychiatric disorder, and entitlement to residuals of nosebleeds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's schizoaffective disorder was permanently aggravated by the Veteran's active service.


CONCLUSION OF LAW

Schizoaffective disorder was aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for an acquired psychiatric disorder, which constitutes a complete grant of the benefit sought on appeal. As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003. The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran acknowledges that he was treated for schizophrenia prior to his entrance into active service.  He asserts, however, that he was no longer under treatment for schizophrenia at the time of his entrance into service, and that his psychiatric status at the time of his entrance into service was normal.  The rigors of service, however, triggered his preexisting schizophrenia and caused it to worsen, such that he was released from active service less than one month after his entrance.  He asserts that had he not been accepted for entrance into active service, his psychiatric status would have remained stable, and that because it worsened, he is entitled to service connection.

Pre-service treatment records dated in April 1970 reveal that the Veteran was diagnosed with and treated for schizophrenia.

The Veteran's service treatment records show that on examination in November 1975, prior to his enlistment into active service, no psychiatric abnormalities were reported or detected.  Twelve days after his entrance into active duty, however, the Veteran was admitted to the Recruit Evaluation Unit for psychiatric evaluation.  He reported a history of prior treatment for a psychiatric disorder and emotional instability.  As a result of the evaluation, the Veteran was diagnosed with schizoaffective disorder.  

The Veteran's post-service treatment records reveal that the Veteran has been diagnosed with major depressive disorder and schizoaffective disorder.

In August 2010 the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination.  The Veteran denied diagnosis and treatment for mental health prior to the age of 21.  He indicated that he began receiving mental health treatment at the age of 21 and that he had been off his medication for about five months prior to military entry because he felt the medication might hinder his ability to be accepted in the military.  He stated that after a month of military service he began to experience increased problems with depression and soon after he started to receive mental health treatment.  His treatment continued until his separation from service.  After examination the Veteran was diagnosed with schizoaffective disorder.  The examiner rendered the opinion that the Veteran's schizoaffective disorder at least as likely as not existed prior to military service.  In addition, the examiner rendered the opinion that the Veteran's schizoaffective disorder at least as likely as not worsened during military service.  The examiner noted that the Veteran began to experience symptoms that had not been problematic before service after he entered service.  In addition, the examiner noted that the Veteran underwent electroconvulsive therapy after separation from service.

The Board finds that entitlement to service connection for schizoaffective disorder is warranted.  The Veteran is currently diagnosed with schizoaffective disorder.  The Veteran's pre-service treatment records reveal that the Veteran was diagnosed with and treated for schizophrenia.  However, upon examination at entrance into active service, the Veteran was not noted to have any psychiatric disorder.  As noted above, when no preexisting condition is noted upon entry into service the Veteran is presumed to be sound.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  To rebut this presumption there must be clear and unmistakable evidence that the Veteran's disability existed prior to service and that the preexisting disability was not aggravated during service.  See id.  The Board notes that after examination in August 2010 the Veteran was diagnosed with schizoaffective disorder.  The examiner rendered the opinion that the Veteran's schizoaffective disorder at least as likely as not preexisted active service and that the Veteran's schizoaffective disorder at least as likely as not was aggravated by service based upon the Veteran's increased symptoms in and after service as well as the use of electroconvulsive therapy after service.  As the evidence is not clear and unmistakable that the Veteran's condition preexisted service and as the evidence indicates that it is at least as likely as not that the Veteran's schizoaffective disorder was aggravated by the Veteran's active service, the presumption of soundness is not rebutted.  In addition, as the evidence reveals that the Veteran was diagnosed with and treated for schizoaffective disorder in service and as the opinion rendered by the VA examiner in August 2010 reveals that the Veteran's schizoaffective disorder was at least as likely as not aggravated by the Veteran's active service, entitlement to service connection for schizoaffective disorder is granted.


ORDER

Entitlement to service connection for schizoaffective disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for obesity, to include as secondary to medications prescribed for an acquired psychiatric disorder, and entitlement to service connection for residuals of nosebleeds.

In a statement dated in March 2010, the Veteran reported that he received treatment from Dr. G. at the Willowbrook Medical Center in St. Louis, Missouri, and from Dr. L.P.Z. in St. Louis, Missouri.  Review of the claims file does not reveal that records regarding the Veteran's treatment by these physicians have been obtained and associated.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, attempt to obtain the records of the Veteran's treatment from Drs. G. and L.P.Z.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated after August 2010.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Drs. G. and L.P.Z. in St. Louis, Missouri.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Then, after conducting any further development deemed warranted, including scheduling the Veteran for a VA examination(s) if deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


